UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2320



RODNEY VICTOR HARRIS,

                                               Plaintiff - Appellant,

          versus


SCARLET B. RATCLIFF, Clerk at the Circuit
Court of Giles County; SARAH MUNCIE, Deputy
Clerk at the Circuit Court of Giles County;
BARBARA LUCAS, Deputy Clerk at the Circuit
Court of Giles County,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-623)


Submitted:   March 11, 2004                 Decided:   March 17, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Victor Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rodney Victor Harris appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

under 28 U.S.C. § 1915(e)(2)(B) (2000).      We have reviewed the

record and find that this appeal is frivolous.     Accordingly, we

deny Harris’s motion to supplement the record with circuit court

transcripts and all motions set forth therein, and we dismiss the

appeal on the reasoning of the district court.      See Harris v.

Ratcliff, No. CA-03-623 (W.D. Va. Sept. 23, 2003).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 2 -